Citation Nr: 1219057	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  06-20 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for a sinus condition, to include allergic rhinitis. 

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression. 

4.  Entitlement to service connection for a bilateral ankle disability, claimed as a right ankle disability. 

5.  Entitlement to service connection for a bilateral knee disability. 

6.  Entitlement to service connection for refractive error, claimed as eyesight. 



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions of July and October 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This case was previously before the Board in April 2009 and November 2010, at which time it was remanded for further development.  As detailed below, the Board finds that not all of the November 2010 remand directives have been satisfied in this case.  Therefore, although the Board regrets further delay, the appeal must once again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In November 2010, the Board essentially concluded that further development was required in order to comply with the duty to assist.  Among other things, the Veteran was to be accorded a hearing in conjunction with this appeal.  The record reflects he was scheduled to provide testimony at a hearing before a Veterans Law Judge (VLJ) of the Board in March 2012.  However, he failed to report for that scheduled hearing, and no good cause has been shown for this failure.  Consequently, his request for a hearing before the Board is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The Board acknowledges that the November 2010 remand previously determined that the Veteran's request for a Travel Board hearing had been withdrawn, and specifically directed that he be rescheduled for an "RO hearing" following the usual procedures.  The Board's request was based on the RO's June 2009 letter to the RO which indicated that if he did not want to wait until 2010 for an in-person hearing, he could be scheduled for a videoconference hearing with RO personnel.  The Veteran did not respond nor was he scheduled for another hearing before RO personnel.  Such should be accomplished as the Veteran has not withdrawn the hearing request.

The November 2010 Board remand also directed that the Veteran be accorded VA medical examinations to address the current nature and etiology of his claimed sinus condition, to include allergic rhinitis, and his acquired psychiatric disorder.  Both examiners were directed to provide opinions as to the etiology of any such disability found to be present.  Such examinations were accomplished in May 2011.  Nevertheless, while the VA psychiatric examination did address whether the Veteran has a psychiatric disorder related to service, the VA examination of the nose did not address the etiology of the diagnosed mild allergic rhinitis.  Rather, the examiner stated that no opinion was given for sinus disease because the Veteran did not have sinus pathology.  However, as part of its November 2010 remand directives the Board specifically identified allergic rhinitis as a condition for which an etiology opinion must be provided.  As no such opinion was provided, the Board must find that this examination is not adequate for resolution of the sinus condition claim.

The United States Court of Appeals for Veterans Claims (Court) has held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Court has also 
has held that "a remand by ... the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  We hold further that a remand by ... the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand."  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In view of the foregoing, a new remand is required to obtain clarification from the May 2011 VA examiner as to whether the Veteran's allergic rhinitis is etiologically linked to his active service.  If the examiner is unavailable, then the opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be conducted.

Also, the Veteran reported in his substantive appeal that his eye disorder resulted from an injury in service involving jet fuel getting into his eyes.  In addition, while the Veteran was examined for his bilateral ankle and knee disabilities by VA in April 2005, the examiner relied on the absence of treatment following service in providing an opinion.  It is unclear whether any reports of continuity of symptomatology were considered.  

Since examinations are warranted in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

In addition to the foregoing, the Board notes that the November 2010 remand also directed that if the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  Nothing in the documents assembled for the Board's review reflect the Veteran's appellate claims were allowed below.  Nevertheless, no SSOC appears to have been promulgated to the Veteran as required by the November 2010 remand directives, as well as the provisions of 38 C.F.R. § 19.31.  Therefore, a remand is also required to provide an SSOC to the Veteran in this case.

In addition, VA medical records dating from June 2011 should also be obtained as the Veteran obtains medical care through VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA medical records dating from June 2011.  

2.  Thereafter, the Veteran's VA claims folder should be made available to the examiner who conducted the May 2011 examination for clarification.  Specifically, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's allergic rhinitis, see VA problem list which includes a diagnosis of chronic rhinitis, began in or is related to his active service.

A complete rationale for any opinion expressed must be provided, to include if the examiner indicates an opinion cannot be provided without resort to speculation.

If the examiner is unavailable, then the opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be conducted.

3.  Schedule the Veteran for a VA joints examination with respect to his claim for service connection for bilateral ankle and knee disabilities.  The claims folder should be provided to the examiner for review and the examiner should indicate in the report that the claims folder was reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  In particular, the examiner is asked to indicate whether disabilities of the ankles and knees at least as likely as not (i.e., 50 percent or greater possibility) began in or are related to his period of active service.  The examiner should specifically indicate whether the Veteran has a disability of the left ankle.  The examiner should provide the Veteran with an opportunity to describe the symptoms, if any, that he has had since discharge from service.  The examiner should consider the Veteran's complaints of continuity of symptoms, if any, in formulating the opinion.  The examiner must provide a complete rationale for any stated opinion.

4.  Schedule the Veteran for a VA eye examination in order to assess the etiology of his eye disability.  With respect to any diagnosed refractive error, provide an opinion as to whether it is at least as likely as not, a probability of 50 percent or greater, that a superimposed injury in service (i.e., jet fuel getting in the Veteran's eyes) resulted in additional disability.  If any other eye disability is diagnosed, provide an opinion as to whether it is at least as likely as not that the disability began in or is related to active service.  The claims folder should be provided to the examiner for review and the examiner should indicate in the report that the claims folder was reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

5.  After Steps 1-4 are completed, reschedule the Veteran for a Regional Office hearing before Regional Office personnel following the usual procedures.  See June 26, 2009 Report of Contact.

6.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the April 2006 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


